 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    RICHARD MAQUINALES,                                 No. 2:17-cv-0634 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    L. SCHMIDT, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se in this civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff’s complaint is before the Court for screening. This proceeding was

18   referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19          Plaintiff has also requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §

20   1915. Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

21   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 2   1915(b)(2).

 3   I.      Screening Requirement

 4           The in forma pauperis statute provides, “Notwithstanding any filing fee, or any portion

 5   thereof, that may have been paid, the court shall dismiss the case at any time if the court

 6   determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

 7   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

 8   II.     Pleading Standard

 9           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

10   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

11   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

12   substantive rights, but merely provides a method for vindicating federal rights conferred

13   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

14           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

15   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

16   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

17   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

18           A complaint must contain “a short and plain statement of the claim showing that the

19   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

20   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

23   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial

24   plausibility demands more than the mere possibility that a defendant committed misconduct and,

25   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

26   ////
27   ////

28   ////
                                                           2
 1   III.   Plaintiff’s Allegations

 2          This action is premised on conduct that occurred while plaintiff was housed at High

 3   Desert State Prison. He names Registered Nurse (“RN”) L. Schmidt and Nurse Practitioner

 4   (“NP”) M. Lewis as defendants.

 5          The allegations in the body of plaintiff’s complaint are minimal:

 6          On or around June 3, plaintiff’s cell door shut on his pinkie finger. Plaintiff informed NP

 7   Lewis that it was broken and that he was in pain, but she “didn’t care” and she “never advised

 8   doctors of my pain and suffering.”

 9          It took over months for plaintiff to receive “proper medical care.” An x-ray revealed a

10   fractured pinky on plaintiff’s left hand.

11          RN Schmidt denied plaintiff his pain medication. When he appealed the denial, she then

12   took him off the medication.

13          Attached to the complaint are several attachments, including health care request forms, a

14   health care appeal and institutional responses, and plaintiff’s medical records.

15          Plaintiff seeks $80,000 in compensatory damages and $50,000 in punitive damages.

16   IV.    Discussion

17          Where a prisoner’s Eighth Amendment claims arise in the context of medical care, the

18   prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate

19   indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). An Eighth

20   Amendment medical claim has two elements: “the seriousness of the prisoner’s medical need and
21   the nature of the defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059

22   (9th Cir. 1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th

23   Cir. 1997) (en banc).

24          A serious medical need exists if the failure to treat the condition could result in further

25   significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d 1091,

26   1096 (9th Cir. 2006). To act with deliberate indifference, a prison official must both be aware of
27   facts from which the inference could be drawn that a substantial risk of serious harm exists, and

28   he must also draw the inference. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a defendant
                                                        3
 1   is liable if he knows that plaintiff faces “a substantial risk of serious harm and disregards that risk

 2   by failing to take reasonable measures to abate it.” Id. at 847. “It is enough that the official acted

 3   or failed to act despite his knowledge of a substantial risk of harm.” Id. at 842.

 4          In applying this standard, the Ninth Circuit has held that before it can be said that a

 5   prisoner’s civil rights have been abridged, “the indifference to his medical needs must be

 6   substantial. Mere ‘indifference,’ ‘negligence,’ or ‘medical malpractice’ will not support this cause

 7   of action.” Broughton v. Cutter Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle,

 8   429 U.S. at 105–06). “[A] complaint that a physician has been negligent in diagnosing or treating

 9   a medical condition does not state a valid claim of medical mistreatment under the Eighth

10   Amendment. Medical malpractice does not become a constitutional violation merely because the

11   victim is a prisoner.” Estelle, 429 U.S. at 106; see also Anderson v. County of Kern, 45 F.3d

12   1310, 1316 (9th Cir. 1995). Even gross negligence is insufficient to establish deliberate

13   indifference to serious medical needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.

14   1990). Additionally, a prisoner’s mere disagreement with diagnosis or treatment does not support

15   a claim of deliberate indifference. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

16          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

17   at 104-05. To establish a claim of deliberate indifference arising from a delay in providing care, a

18   plaintiff must show that the delay was harmful. See Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

19   Cir. 1994); McGuckin, 974 F.2d at 1059; Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.

20   1990); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). In this
21   regard, “[a] prisoner need not show his harm was substantial; however, such would provide

22   additional support for the inmate’s claim that the defendant was deliberately indifferent to his

23   needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); see also McGuckin, 974 F.2d at

24   1060. In addition, a physician need not fail to treat an inmate altogether in order to violate that

25   inmate’s Eighth Amendment rights. Ortiz v. City of Imperial, 884 F.2d 1312, 1314 (9th Cir.

26   1989) (per curiam). A failure to competently treat a serious medical condition, even if some
27   treatment is prescribed, may constitute deliberate indifference in a particular case. Id.

28
                                                         4
 1          Plaintiff’s allegations are too vague and conclusory to state a claim. While a fractured

 2   finger may amount to a serious medical condition, his allegations regarding the defendants’

 3   conduct fails to provide the necessary factual specificity to analyze whether they acted with

 4   deliberate indifference. He alleges, for example, that NP Lewis “didn’t care” about his injury and

 5   that she “never advised doctors of my pain and suffering,” but it is not clear under what

 6   circumstances this individual was involved in plaintiff’s care. Similarly, it is not clear in what

 7   context RN Schmidt denied pain medication or changed plaintiff’s prescription.

 8          Plaintiff’s complaint is sparse and relies primarily on attached exhibits, with minimal

 9   factual allegations underlying his claims. Federal Rule of Civil Procedure 8(a) requires that a

10   complaint contain “a short and plain statement of the claim showing that the pleader is entitled to

11   relief[.]” The minimal and unadorned allegations in plaintiff’s complaint do not meet this

12   minimum requirement. Moreover, the Court will not examine the 70+ pages of attachments to the

13   complaint to try to determine if, somewhere therein, might lay facts giving rise to a cognizable

14   cause of action. Even if the factual elements of a cause of action are contained somewhere within

15   those pages, plaintiff’s failure to organize them into a “short and plain statement of the claim” is

16   grounds for dismissal for failure to satisfy Rule 8(a). Sparling v. Hoffman Constr. Co., 864 F.2d

17   635, 640 (9th Cir. 1988); cf. Fed. R. Civ. P. 8(d)(1) (“Each allegation must be simple, concise,

18   and direct”).

19   V.     Conclusion

20          In summary, plaintiff’s complaint does not state a claim. The Court will grant plaintiff the
21   opportunity to file an amended complaint to cure noted defects to the extent he believes in good

22   faith he can do so. Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987). If plaintiff does not

23   wish to amend, he may instead file a notice of voluntary dismissal, and the action then will be

24   terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i). Alternatively, plaintiff may forego

25   amendment and notify the Court that he wishes to stand on his complaint. See Edwards v. Marin

26   Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may elect to forego amendment). If
27   the latter option is chosen, the undersigned will issue findings and recommendations to dismiss all

28
                                                        5
 1   claims, plaintiff will have an opportunity to object, and the matter will be decided by a District

 2   Judge.

 3            If plaintiff chooses to amend, he must demonstrate that the alleged acts resulted in a

 4   deprivation of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient

 5   factual matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550

 6   U.S. at 555). Plaintiff should note that although he has been given the opportunity to amend, it is

 7   not for the purposes of adding new claims. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no

 8   “buckshot” complaints). Plaintiff should carefully read this screening order and focus his efforts on

 9   curing the deficiencies set forth above.

10            If plaintiff files an amended complaint, it should be brief, Fed. R. Civ. P. 8(a), but it must

11   state what each named defendant did that led to the deprivation of plaintiff’s constitutional rights,

12   Iqbal, 556 U.S. at 676-677. Although accepted as true, the “[f]actual allegations must be [sufficient]

13   to raise a right to relief above the speculative level. . . .” Twombly, 550 U.S. at 555 (citations

14   omitted). Plaintiff is also forewarned that he may not rely solely on attachments and exhibits.

15   Instead, he must set forth the facts in the body of the complaint and describe the significance of any

16   attachments.

17            Finally, an amended complaint supersedes the prior complaint, see Loux v. Rhay, 375 F.2d

18   55, 57 (9th Cir. 1967), and it must be “complete in itself without reference to the prior or superseded

19   pleading,” Local Rule 220.

20            Accordingly, it is HEREBY ORDERED that:
21            1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

22            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

23   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

24   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

25   Director of the California Department of Corrections and Rehabilitation filed concurrently

26   herewith.
27            3. The Clerk’s Office shall send plaintiff a blank civil rights complaint form;

28            4. Within thirty (30) days from the date of service of this order, plaintiff must:
                                                          6
 1                           a. File an amended complaint curing the deficiencies identified by the Court in

 2                                this order, or

 3                           b. Notify the Court in writing that he wishes to stand on his complaint as

 4                                written; and

 5            5. If plaintiff fails to comply with this order, the undersigned may recommend the action

 6                 be dismissed for failure to obey a court order and failure to prosecute.

 7   Dated: June 3, 2019

 8

 9

10

11

12

13   /DLB7;
     DB/Inbox/Substantive/maqu0634.scrn
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           7
